UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.2) Filed by the Registrantx Filed by a Party other than the Registrant¨ Check the appropriate box: ¨Preliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) xDefinitive Proxy Statement ¨Definitive Additional Materials ¨Soliciting Material Under Rule 14a-12 WHX Corporation (Name of Registrant as Specified in Its Charter) (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: SPECIAL MEETING OF STOCKHOLDERS OF WHX CORPORATION SUPPLEMENT TO PROXY STATEMENT DATED DECEMBER 14, 2007 This Supplement (the “Supplement”) to the Proxy Statement dated December 14, 2007 and the accompanying proxy card are being furnished to stockholders of record at the close of business on December 10, 2007 of WHX Corporation, a Delaware corporation (“WHX” or the "Company").In order to permit our stockholders sufficient time to review this Supplement and to evaluate the amended proposal set forth herein, the special meeting of stockholders of WHX, originally scheduled for January 11, 2008, has been postponed until January 31, 2008. THE SPECIAL MEETING WILL BE HELD ON JANUARY 31, 2:00 A.M., LOCAL TIME, AT THE OFFICES OF OLSHAN GRUNDMAN FROME ROSENZWEIG & WOLOSKY LLP AT PARK AVENUE TOWER, 65 EAST 55TH STREET, 2ND FLOOR, NEW YORK, NEW YORK 10022. The special meeting has been postponed to permit the Company to amend the proposal to increase the Company’s authorized capital stock to be considered at the special meeting (the “Capitalization Proposal”).The Capitalization Proposal sought to authorize the Company’s Board of Directors (the “Board”), at its discretion, to amend the Company’s Amended and Restated Certificate of Incorporation to increase the Company’s authorized capital stock from 55,000,000 shares, consisting of 50,000,000 shares of common stock, par value $0.01 per share (“Common Stock”) and 5,000,000 shares of preferred stock, par value $0.01 per share (“Preferred Stock”), to a total of 85,000,000 shares, consisting of 80,000,000 shares of Common Stock and 5,000,000 shares of Preferred Stock.The Company is amending the Capitalization Proposal to increase the Company’s authorized capital stock from 55,000,000 shares to a total of 100,000,000 shares, consisting of 95,000,000 shares of Common Stock and 5,000,000 shares of Preferred Stock. As explained in the proxy material previously sent to WHX stockholders, in connection with a proposed rights offering, the Company filed a Registration Statement on Form S-1 (File No. 333-146803) with the Securities and Exchange Commission (the “SEC”) on October 18, 2007, as amended, relating to the registration of shares of WHX Common Stock to be sold for up to $200 million (the “Rights Offering”), issuable upon exercise of rights to be distributed to holders of record of shares of the Common Stock as of the record date for the Rights Offering.To have sufficient authorized but unissued shares of Common Stock to accommodate the additional shares which may be issued pursuant to the Rights Offering, the Board believed it was necessary to increase its authorized capital. The Company believes that it is in the best interests of the Company to increase the Company’s authorized capital to 100,000,000 shares to provide greater flexibility to accommodate the shares that may be issued pursuant to the Rights Offering. A revised notice of special meeting of stockholders reflecting the postponement of the special meeting and amendment to the Capitalization Proposal follows this notice. All references in the previously provided proxy statement and proxy card to the date, time and place of the special meeting should be considered to be references to the date, time and place of the postponed meeting, and all references to the Capitalization Proposal shall be as amended hereby. THE BOARD UNANIMOUSLY RECOMMENDS A VOTE “FOR” THE CAPITALIZATION PROPOSAL TO AUTHORIZE THE BOARD, AT ITS DISCRETION, TO AMEND THE COMPANY’S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE COMPANY’S AUTHORIZED CAPITAL STOCK FROM 55,000,000 SHARES, CONSISTING OF 50,000, COMMON STOCK AND 5,000,,000,000 SHARES, CONSISTING OF 95,000,,000, STOCK. If our stockholders approve the Capitalization Proposal, our Board may, in its discretion, proceed and amend and restate the portions of the Fourth Article of our Amended and Restated Certificate of Incorporation necessary to make the changes described above.Following such approval and filing with the Secretary of State of the State of Delaware, the amendment will become effective on the date it is filed.The amendment to the Fourth Article of our Amended and Restated Certificate of Incorporation is attached to this Supplement as Exhibit A, and replaces Exhibit A to the proxy materials previously delivered to WHX stockholders. PLEASE SIGN, DATE AND MAIL THE ENCLOSED PROXY CARD TODAY.ANY PREVIOUSLY SUBMITTED PROXY CARDS ARE NO LONGER VALID. January 14, 2008 WHX Corporation, Glen M. Kassan Chief Executive Officer WHX CORPORATION 1133 Westchester Avenue White Plains, NY 10604 REVISED - NOTICE OF SPECIAL MEETING OF STOCKHOLDERS To Be Held On January 31, 2008 To the Stockholders of WHX Corporation: A special meeting (the “Special Meeting”) of stockholders of WHX Corporation (the “Company”) will be held at the offices of Olshan Grundman Frome Rosenzweig &
